Exhibit 10.1






June 10, 2016
 
 
 
AMENDED







Kevin Lind
40 Loraine Court
San Francisco, CA 94118


Dear Kevin,


I am pleased to offer you, subject to approval by the Board of Directors and its
Compensation Committee, the regular, full-time, exempt position of Chief
Financial Officer, reporting to Amit Munshi, President & Chief Executive
Officer.


You will receive a semi-monthly salary of $16,666.67 which annualized is
$400,000.00. In addition, as an inducement material to entering into employment
with Arena, you will be granted 800,000 nonstatutory stock options that entitle
you to purchase Arena stock at a price and on terms to be determined by the
Compensation Committee of the Board of Directors. You are also entitled to
participate in a bonus plan of up to 50% of your base salary earned during the
year. You will also be eligible to participate in the employee benefit programs
provided by Arena, which currently include medical, dental/vision reimbursement,
life, AD&D, short-term and long-term disability insurance programs, a 401(k)
plan and Employee Stock Purchase Plan (ESPP), you are entitled to enter into a
standard form of Indemnification Agreement maintained by Arena for its executive
officers, and you will participate in Arena’s Severance Benefit Plan with a
severance period of 18 months.


Arena will also pay up to $50,000 of your qualified moving expenses for
relocation to the San Diego area.  Qualified moving expenses include actual
moving expenses to San Diego and are summarized in the Internal Revenue Service
Publication 521. You must submit any qualified moving expenses to us within six
(6) months of when incurred (and no later than June 14, 2017). If your qualified
moving expenses are less than $50,000, we will pay you on June 15, 2017, any
unused portion as a bonus, less payroll taxes, and subject to your not having
voluntarily terminated your employment before such time. The entire sum of
$50,000 will be repayable by you to Arena if you voluntarily choose to terminate
your employment before the second anniversary of your employment start date.


This offer is subject to:
•
Successful completion of background verification conducted by an Arena service
provider.



•
Verification of your eligibility to work in the United States, as required by
the Immigration Reform and Control Act of 1986. You must complete section 1 only
of the attached* I-9 form and provide the required documentation on your first
day of employment. For assistance with employment (H-1B) visa issues, please
contact Allison Anderson at extension 1737.







--------------------------------------------------------------------------------

Kevin Lind
 
Page 2


June 10, 2016
 
 

    


•
Execution of the attached* Employee Proprietary Information and Inventions
Agreement, which specifies your responsibilities regarding proprietary
information, trade secrets and intellectual property.



•
Completion and confirmation of all other required employment and benefits forms,
including the attached* Policy-Protection of Material/Prevention of Insider
Trading, IT Security and Compliance Policy, Code of Business Conduct and Ethics,
Anti-Corruption Policy, Policy Against Harassment, Policy on Filing, Receipt,
and Treatment of Complaints, Policy Regarding Serving of Alcohol at Company
Events, Legal Hold Policy, Publication Policy, Corporate Communications
Guidelines, Lab Notebook Policy, and PhRMA Code on Interactions with Healthcare
Professionals.



All other employment forms will be included in your New Hire/Benefits package
and forwarded to you on or before your start date in preparation for orientation
on your first day.


Consistent with Arena policy, your employment will be terminable at will and is
guaranteed for no specified period. This means that you may resign at any time
and Arena may terminate your employment at any time with or without cause and
without notice. This “at will” status may not be changed except by written
agreement signed by both you and the Chief Executive Officer of Arena
Pharmaceuticals. By signing this offer letter, you acknowledge that no
representative of Arena has made any statement to the contrary in discussing
prospective employment with you.


You represent that your employment with Arena will not conflict with or violate
any agreement or understanding with a former employer or other person or entity.


If you accept this offer, please sign both copies of this letter signifying your
agreement, and return one copy to the Benefits and Employee Resources Department
on or before June 15, 2016. Complete and return the attached additional
documents as well. Please contact a member of the Benefits and Employee
Resources Department if you have any questions or concerns.


Kevin, we look forward to having you as a member of the Arena team and hope our
future association will be rewarding for you as well as the company.


Sincerely,


/s/ Amit D. Munshi
Amit D. Munshi
President and Chief Executive Officer




--------------------------------------------------------------------------------

Kevin Lind
 
Page 3


June 10, 2016
 
 

    


Acceptance:


I accept the offer as stated in this letter and I agree to the terms of
employment described, including that my employment relationship is terminable at
will by either me or Arena, with or without cause or notice.


/s/ Kevin Lind                    6/14/16
Kevin Lind                     Date




Offer Expiration Date: June 14, 2016
Proposed Start Date: June 15, 2016




cc:     Amit D. Munshi
President & Chief Executive Officer
    


*These forms will not be attached to faxed or emailed copies of the offer
letter.


